

Exhibit 10.2






















CNO SERVICES, LLC
EXECUTIVE SEVERANCE PAY PLAN


Restated Effective as of November 13, 2019




--------------------------------------------------------------------------------



ARTICLE I.


PURPOSE AND TERM OF PLAN


1.1Purpose of the Plan. The CNO Services, LLC Executive Severance Pay Plan (the
“Plan”), as set forth herein, is sponsored by CNO Services, LLC (“Sponsor”) and
is intended to ease financial hardships which may be experienced by the eligible
Employees of an Employer whose employment is terminated involuntarily other than
for Just Cause. The Plan is not intended to be an “employee pension benefit
plan” or “pension plan” as those terms are defined in Section 3(2) of ERISA.
Rather, the Plan is intended to constitute the type of arrangement identified as
a “severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA,
as further elaborated by regulations promulgated by the Secretary of Labor at
Title 29, Code of Federal Regulations, § 2510.3-2(b), which is subject to ERISA.
No Employee shall have a vested right to such Benefits. The Benefits paid by the
Plan are not intended to constitute deferred compensation and as such, it is
intended that the Plan be exempt from Code Section 409A. It is further intended
that any Benefit paid under the Plan be excluded from the benefit-generating or
contribution-generating base of any tax-qualified or nonqualified deferred
compensation plan or arrangement sponsored or maintained by Employer, unless the
documents setting forth such plan or arrangement specifically state otherwise.


1.2Term of the Plan. The Plan was effective August 6, 2019, (the “Effective
Date”), and was subsequently restated effective November 13, 2019. The Plan will
continue until Sponsor, acting in its sole discretion, elects to amend, modify,
or terminate the Plan.


ARTICLE II.


DEFINITIONS


2.1“Actual Bonus” means the amount payable under a Bonus Plan for any calendar
year or portion thereof. Unless determined otherwise by the Employer, the Actual
Bonus payable under the P4P Plan shall be based on (i) business results, (ii)
Executive Leadership Group department performance and (iii) individual
performance, in each case for the applicable time period.


2.2“Base Salary” means the current base salary or wages paid to a Participant,
on a monthly basis, as of the Employee’s Employment Termination Date. Base
Salary shall not include performance, incentive or other bonuses; commissions;
Employer contributions to Social Security; benefits payable under, or Employer
contributions to, any retirement or other plan of deferred compensation; or the
value of any fringe benefits provided by Employer.


2.3“Benefit” means the amount that a Participant is entitled to receive pursuant
to Section 4.1 of the Plan.


2.4“Bonus Plan” means the P4P Plan or any other bonus plan in which the
Participant is eligible to participate.


2.5“CNO” means CNO Financial Group, Inc.
1

--------------------------------------------------------------------------------



2.6“Code” means the Internal Revenue Code of 1986, as amended.
2.7“Control Group Employer” means the Sponsor and any other entity that is under
common control of CNO within the meaning of section 1563 (a) of the Internal
Revenue Service Code of 1986 as amended (the “Code”).
2.8“Control Termination” means any termination by the Employer (or its
successor) of Employee’s employment for any reason, or by Employee With Reason,
within six months in anticipation of or within two years following a Change in
Control.
The term "Change in Control" shall mean the occurrence of any of the following:
(i)the acquisition (other than an acquisition in connection with a “Non-Control
Transaction”) by any "person" (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "1934 Act")) of
"beneficial ownership" (as such term is defined in Rule 13d-3 promulgated under
the 1934 Act), directly or indirectly, of securities of CNO or its Ultimate
Parent representing 51% or more of the combined voting power of the then
outstanding securities of CNO or its Ultimate Parent entitled to vote generally
with respect to the election of the Board of Directors of CNO or the board of
directors of CNO’s Ultimate Parent; or
(ii)as a result of or in connection with a tender or exchange offer or contest
for election of directors, individual board members of CNO (identified as of the
date of commencement of such tender or exchange offer, or the commencement of
such election contest, as the case may be) cease to constitute at least a
majority of the Board of Directors of CNO; or
(iii) the consummation of a merger, consolidation or reorganization with or into
CNO unless (x) the stockholders of CNO immediately before such transaction
beneficially own, directly or indirectly, immediately following such transaction
securities representing 51% or more of the combined voting power of the then
outstanding securities entitled to vote generally with respect to the election
of the board of directors of CNO (or its successor) or, if applicable, the
Ultimate Parent and (y) individual board members of CNO (identified as of the
date that a binding agreement providing for such transaction is signed)
constitute at least a majority of the board of directors of CNO (or its
successor) or, if applicable, the Ultimate Parent (a transaction to which
clauses (x) and (y) apply, a “Non-Control Transaction”).


For purposes of this Plan, “Ultimate Parent” shall mean the parent corporation
(or if there is more than one parent corporation, the ultimate parent
corporation) that, following a transaction, directly or indirectly beneficially
owns a majority of the voting power of the outstanding securities entitled to
vote with respect to the election of the board of directors of CNO (or its
successor).


2.9“Employee” means an individual eligible to participate in the Plan in
accordance with Section 3.1.
2

--------------------------------------------------------------------------------



2.10“Employer” means the Sponsor and any Control Group Employer that adopts the
Plan with the written approval of the Plan Administrator. A Control Group
Employer shall be deemed to be an Employer only during the period subsequent to
the Effective Date specified in such written approval and prior to any
revocation by the Plan Administrator of such written approval.


2.11“Employment Termination Date” means the date on which the employment
relationship between the Employee and Employer is involuntarily terminated and
the Employee experiences a “separation from service” as such term is defined
under Code Section 409A. In no event shall an Employee be considered to have
involuntarily terminated his or her employment or to have experienced an
Employment Termination Date for the purposes of the Plan if his or her
employment with Employer is terminated due to (a) Employee’s voluntary cessation
of employment (with or without notice); (b) Employee’s death or Disability (as
such term is defined under Code Section 409A); or (c) Just Cause.


2.12“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.13“Just Cause” means
(a)(i) a material breach of Employee’s duty of loyalty to the Employer or its
affiliates not cured within 15 days after written notice to Employee by the
Employer, or (ii) willful malfeasance or fraud or dishonesty of a substantial
nature in performing Employee’s services on behalf of the Employer or its
affiliates, which in each case is willful and deliberate on Employee’s part and
committed in bad faith or without reasonable belief that such breach or action
is in the best interests of the Employer or its affiliates;


(b)Employee’s use of alcohol or drugs (other than drugs prescribed to Employee
by a physician and used by Employee for their intended purposes for which they
had been prescribed) or other repeated conduct which materially and repeatedly
interferes with the performance of Employee’s duties hereunder, which materially
compromises the integrity or the reputation of the Employer or its affiliates,
or which results in other substantial economic harm to the Employer or its
affiliates;


(c)Employee’s conviction by a court of law, admission that Employee is guilty,
or entry of a plea of nolo contendere with regard to a felony or other crime
involving moral turpitude;

(d)Employee’s unscheduled absence from Employee’s employment duties other than
as a result of illness or disability, for whatever cause, for a period of more
than three (3) consecutive days, without consent from the Employer prior to the
expiration of the three (3) day period;


(e)Employee’s failure to take action or to abstain from taking action, as
directed in writing by a member of the Board of Directors of CNO or a higher
ranking Employee of the Sponsor or CNO, where such failure continues after
Employee has been given written notice of such failure and at least five (5)
business days thereafter to cure such failure; or
3

--------------------------------------------------------------------------------



(f)Any intentional wrongful act or omission by Employee that results in the
restatement of CNO’s financial statements due to a violation of the
Sarbanes-Oxley Act of 2002.
No termination shall be deemed to be a termination by the Employer for Just
Cause if the termination is as a result of Employee refusing to act in a manner
that Employee believes in good faith would be a violation of applicable law or
where Employee acts (or refrains from taking action) in good faith in accordance
with directions of a member of the Board of Directors of CNO or higher-ranking
executive but was unable to attain the desired results because such results were
inherently unreasonable or unattainable.
2.14“Manager” means the member/manager of CNO Services, LLC.


2.15“Named Fiduciary” means Employer and the Plan Administrator. Each Named
Fiduciary shall have only those particular powers, duties, responsibilities and
obligations as are specifically given such Named Fiduciary under the Plan. Any
Named Fiduciary, if so appointed, may perform in more than one fiduciary
capacity.


2.16“Officer” means an employee with a position of Vice President or higher with
an Employer.


2.17“P4P Plan” means the CNO Pay for Performance Incentive Plan, as amended from
time to time.


2.18“Participant” means any of the individuals described in Section 3.1.


2.19“Plan” means the CNO Services, LLC Executive Severance Pay Plan.


2.20“Plan Administrator” means a committee or individual designated by the
Sponsor to serve as the Plan Administrator and, in the absence of such
designation, means the Sponsor.


2.21“Plan Year” means the period commencing each January 1 and ending on the
following December 31, provided the first Plan Year shall be a short plan year
commencing on the Effective Date and ending on December 31, 2019.


2.22“Separation Agreement” has such meaning as is set forth in Section 3.3.


2.23“Sponsor” means CNO Services, LLC. The term “Sponsor” shall also include any
successor to CNO Services, LLC if such successor adopts the Plan.


2.24“Spouse” means a person of the opposite sex or a person of the same sex
legally married to the Employee in any of the fifty (50) States, the District of
Columbia, U.S. Territories, and/or in a foreign country, unless: (1) the
Employee and his or her Spouse are divorced, or (2) the Employee and his or her
Spouse are legally separated under a decree of divorce or separate maintenance.
The term “Spouse” shall not apply to an individual who has entered into a
domestic partnership, civil union, or other similar formal relationship with an
Employee that is not denominated as a marriage if the individual is not
otherwise married to the Employee as described in the preceding sentence.
4

--------------------------------------------------------------------------------



2.25“Target Bonus” means the amount calculated by multiplying the annual actual
base salary earnings for a Participant by the applicable percentage as
determined by the Plan Administrator.


2.26“Terminated Employee” means a former Employee who has experienced an
involuntary termination of employment within the meaning of Section 2.11.


2.27“With Reason” means an Employee’s separation from service with the
Employee’s Employer as a result of either (a) a material reduction in Employee’s
Base Salary or Target Bonus without Employee’s consent, or (b) a "Change in
Control" as defined under the definition of Control Termination and, following
Employee’s written request made prior to the Change in Control, the ultimate
parent entity or entities directly or indirectly gaining control of a majority
of the Board of Directors of CNO or outstanding securities entitled to vote with
respect to the Board of Directors of CNO fails to affirm and guarantee the
Employer’s current and future obligations under this Plan; provided that the
events described in clauses (a) and (b) above shall constitute With Reason only
if the Employer fails to cure such event (if capable of being cured) within 30
days after receipt from Employee of written notice of the event which
constitutes With Reason; provided, further, that With Reason shall cease to
exist for an event on the 60th day following the later of its occurrence or
Employee’s knowledge thereof, unless Employee has given the Employer written
notice thereof prior to such date. An Employee’s termination of employment with
the Employee’s Employer With Reason shall be deemed an involuntary termination
under the Plan.
ARTICLE III.


PARTICIPATION AND
ELIGIBILITY FOR BENEFITS


3.1Plan Participants. Employees of an Employer who are Officers of the Employer
and report directly to the Chief Executive Officer of CNO shall be eligible to
participate in the Plan and to receive Benefits under the Plan, provided that
they meet all the requirements stated herein, as determined by the Plan
Administrator on a case-by-case basis and, further provided, that the individual
has not already satisfied and, as of the individual’s Employment Termination
Date, will not satisfy the conditions in order to receive severance benefits
under any other arrangement or agreement executed between the Employee and
Employer (with the exception of arrangements or agreements under the CNO Amended
and Restated Long-Term Incentive Plan, as the same may be amended from time to
time, or any other equity plan which may be adopted by CNO).


Sponsor reserves the right, in its discretion, to cover any additional positions
or individuals under the Plan, under whatever terms and conditions that Sponsor
shall elect.


3.2General Benefits Award Requirement. A Terminated Employee shall be eligible
to receive a Benefit under the Plan only upon an involuntary termination
employment by Employer as provided in Section 2.11.


3.3Execution of a Separation Agreement. In order to be eligible to receive the
Benefit under the Plan, the Participant must execute a separation agreement in
such form and
5

--------------------------------------------------------------------------------



containing such terms as shall be required by the Plan Administrator from time
to time, in its sole and absolute discretion, which terms shall include a waiver
and release of claims and non-disclosure and non-solicitation provisions (the
“Separation Agreement”).


ARTICLE IV.


CALCULATION OF SEVERANCE BENEFIT


4.1Amount of Benefit. A Terminated Employee who has satisfied the requirements
of Article 3 shall be entitled to receive the following benefits, as determined
by the Plan Administrator:
(a)Severance Benefit Amount. A Terminated Employee shall receive a Severance
Benefit Amount as follows:


(i) Termination by the Employer without Just Cause (other than in a Control
Termination) or by the Employee With Reason (other than in a Control
Termination): a cash lump sum amount equal to 1.5 times the sum of (A) the
Employee’s Base Salary and (B) the Employee’s Target Bonus, each as in effect as
of the Employee’s Employment Termination Date.


(ii)Termination by the Employer in a Control Termination or by the Employee With
Reason in a Control Termination: a cash lump sum amount equal to two times the
sum of (A) the Employee’s Base Salary and (B) the Employee’s Target Bonus, each
as in effect as of the Employee’s Employment Termination Date.


(b)Actual Bonus. In addition to the amount set forth in Section 4.1(a), the
Terminated Employee shall receive a pro-rated payment of the Terminated
Employee’s Actual Bonus for the calendar year in which the Employee’s Employment
Termination Date occurs, with such amount to be paid at such time that Actual
Bonus payments are made to other Employer executives but in no event later than
March 15 of the calendar year following the calendar year with respect to which
such Actual Bonuses were payable, unless the Actual Bonus amounts to be paid
cannot be confirmed and paid on or before March 15, in which event the Actual
Bonuses will be paid within 15 days after the Actual Bonus amounts have been
confirmed by the Employer and, in any event, within the calendar year that
contains such March 15 date.


(c)COBRA Benefits. For each Terminated Employee whose Employment Termination
Date is on or after November 13, 2019, who is eligible for continuation benefits
under the Employer’s medical, dental, vision, On-Site Clinic, EAP and/or Health
Care FSA as a result of being entitled to elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), hereinafter
referred to as “COBRA Coverages,” and the Terminated Employee elects to continue
COBRA Coverage, the Terminated Employee’s Employer will subsidize the cost of
such COBRA Coverage for eighteen (18) months, by paying directly to the carrier/
administrator an amount equal to the Employer’s portion of the premium for such
COBRA Coverage as was in effect immediately prior to the Terminated Employee’s
6

--------------------------------------------------------------------------------



Employment Termination Date on a monthly basis in accordance with the Employer’s
usual schedule for remitting payment, which subsidized COBRA Coverage premium
payment will be treated as taxable compensation to the Terminated Employee, and
will be subject to all applicable federal, state, local and other taxes,
including any gross-up amount to be paid by the Employer for such taxes, in
accordance with the Employer’s normal payroll schedule and procedures.


(d)Outplacement Assistance. Employer shall provide to the Terminated Employee
outplacement assistance for up to twelve (12) months following the Employee’s
Employment Termination Date through an outplacement assistance firm selected by
Sponsor, in its sole discretion. Employer shall pay the costs of such assistance
directly to the outplacement assistance firm, such costs not to exceed $25,000.


(e)Financial Planning/Tax Preparation Assistance. Employer shall pay to the
Terminated Employee a single lump sum payment equal to the Employer portion of
an additional six months of service for financial planning/tax preparation
assistance expenses in the calendar year in which the termination of employment
occurs, such cost not to exceed $10,000. The Terminated Employee may, but is not
required to, use this payment for financial planning/tax preparation assistance.


(f)Tax Treatment. Terminated Employees shall pay (and Employer shall be
permitted to withhold) any and all federal, state and local taxes, if any, that
are required by law to be paid with respect to the Benefits received.


4.2Reductions. Except with regard to COBRA Coverage under Section 4.1(c), all
other Benefits payable hereunder shall be reduced by any and all payments
required to be made by Employer for taxes or otherwise under federal, state and
local law.


4.3Effect on At-Will Employment Relationship and on Other Benefits. Neither the
Plan, nor any of its provisions, alters the at-will employment relationship
between Employee and Employer. In addition, there shall not be drawn from the
continued provision by Employer of any Benefit hereunder any implication of
continued employment or of any continued right to accrue vacation days, paid
holidays, paid sick days or other similar benefits normally associated with
employment for any part of the period during or in respect of which a Benefit is
payable under the Plan.


4.4Benefits as Consideration for Waivers, Covenants and Releases. The Benefit
provided hereunder, where applicable, shall constitute consideration for the
release that a Terminated Employee is required to provide to Employer relating
to prior employment by Employer. The Benefit provided hereunder, where
applicable, shall also constitute consideration for any waiver by the Terminated
Employee, whether full or partial, and whether absolute or conditional, of any
rights, claims, entitlement to relief or damages, or entitlement to seek
imposition upon Employer of penalties, in connection with any contract, express
or implied, or under any statute, regulation, rule, order, or similar
promulgation by a governmental or quasi-governmental entity. In addition, the
Benefit provided hereunder, where applicable, shall constitute consideration for
any covenants or agreements contained in the Separation Agreement executed by
the Terminated Employee in connection with this Plan.
7

--------------------------------------------------------------------------------





ARTICLE V.


METHOD AND DURATION OF BENEFIT PAYMENTS


5.1Method of Payment. Except as otherwise provided in Article 4, a Participant’s
Benefits shall be paid in the form of a single lump sum payment as soon as
practicable after both (a) the Participant’s Employment Termination Date and (b)
the date the Separation Agreement referenced in Section 3.3 becomes effective
(as described below), but in no event beyond thirty (30) days from such date;
provided, if any such Benefits constitute deferred compensation under Code
Section 409A and are payable within a period that spans two calendar years, such
Benefits shall be paid in the later calendar year; provided further that, if the
Terminated Employee is deemed on the Employee’s Employment Termination Date to
be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, any such Benefits that constitute deferred compensation under Code Section
409A and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Employee’s Employment Termination Date and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period. For
purposes herein, a Participant’s Separation Agreement shall not become effective
unless and until the Participant timely executes the Separation Agreement on or
before the date set forth in such agreement and does not subsequently timely
revoke the Separation Agreement under applicable law.


5.2Cessation of Benefit Payments. A Participant shall cease to participate in
the Plan, and all Benefit payments shall cease, upon the occurrence of the
earliest of:
(a)Completion of the payment to the Participant of the entitled Benefit under
Section 4.1; or
(b)The violation by the Terminated Employee of any of the provisions of this
Plan or of any provisions contained in the Separation Agreement executed by the
Terminated Employee.


5.3Death of A Participant. In the event a Participant dies after executing the
Separation Agreement described in Section 3.3, but before receiving all Benefit
payments as provided under Section 4.1(a), the remaining Benefit payments as
provided under Section 4.1(a) will be made to the Participant’s surviving
Spouse. If the Participant has no surviving Spouse at his or her death, payments
will be made to the Participant’s estate.


ARTICLE VI.


THE PLAN ADMINISTRATOR


6.1Authority and Duties. It shall be the duty of the Plan Administrator, on the
basis of information supplied to it by Sponsor, to determine the eligibility of
each Terminated Employee to participate in the Plan, to calculate the Benefit to
be paid to each Terminated Employee who has been selected by Sponsor to receive
a severance pay award and to determine the manner and time of payment of the
Benefit. Employer shall make such payments as are certified to it by the Plan
Administrator to be due to Participants.
8

--------------------------------------------------------------------------------



The Plan Administrator shall have the full discretionary power and authority to
construe, interpret and administer the Plan, to make Benefit eligibility
determinations, to correct deficiencies in the Plan, and to supply omissions.
All decisions, actions and interpretations of the Plan Administrator shall be
final, binding and conclusive upon the parties, subject only to determinations
by individuals appointed by the Manager to review denied claims for Benefits.


6.2Records, Reporting and Disclosure. The Plan Administrator shall keep all
individual and group records relating to Participants and all other records
necessary for the proper operation of the Plan. Such records shall be made
available to Employer and to each Participant for examination during business
hours, except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan. The Plan Administrator
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code, and every other
relevant statute, each as amended, and all regulations thereunder (except that
Employer, as payor of the Benefits, shall prepare and distribute to the proper
recipients all forms relating to withholding of income or wage taxes, Social
Security contributions, and other amounts which may be similarly reportable).


ARTICLE VII.


AMENDMENT AND TERMINATION


7.1Amendment, Modification or Termination. The Manager retains the right, at any
time and from time to time, to amend, modify or terminate the Plan, including
amendment or modification of any Appendices hereto, in whole or in part, for any
reason, and without either the consent of or the prior notification to any
Participant. Any such amendment may not cause the cessation and discontinuance
of payments of a Benefit to any person or persons under the Plan. The Manager
shall have the right to delegate its authority and power hereunder, or any
portion thereof, to any committee of the Manager, and the right to rescind any
such delegation in whole or in part.


7.2Adoption of Plan. Any Control Group Employer may adopt the Plan and become a
participating Employer by filing a certified copy of a resolution of the
governing body of the Control Group Employer with the Plan Administrator, and
obtaining written consent by the Plan Administrator by a written document signed
by an officer of the Sponsor which indicates the Plan Administrator’s consent to
that action.


ARTICLE VIII.


DUTIES OF EMPLOYER


8.1Records. Employer shall supply to the Plan Administrator all records and
information necessary to the performance of the Plan Administrator’s duties.


8.2Payment. Employer shall make payments from its general assets to Participants
formerly in its employ in accordance with the terms of the Plan, as directed by
the Plan Administrator.
9

--------------------------------------------------------------------------------



ARTICLE IX.


CLAIMS PROCEDURES


9.1General. Subject to Section 9.2 below, all questions arising in connection
with the interpretation of the Plan or its administration or operation shall be
submitted to and settled and determined by the Plan Administrator in accordance
with the rules and procedures it establishes for the Plan from time to time. Any
such settlement and determination shall be final and conclusive, may be relied
upon by, and shall bind, the Sponsor, each of the Employers, each of the
Employees and all other parties in interest. Consequently, benefits under this
Plan shall be paid only if the Plan Administrator decides in its discretion that
the applicant is entitled to them. In exercising the discretion expressly vested
in it under the Plan, the Plan Administrator shall act only in accordance with
nondiscriminatory rules of uniform application to similarly situated employees.
An Employee’s disability status shall not be determined by the Plan
Administrator under the Plan, but instead an Employee shall be deemed to be
disabled hereunder if the Employee has been determined to be disabled by the
Social Security Administration or under the Sponsor’s long-term disability plan.


9.2Claims for Benefits. In the event of a claim by an Employee concerning
eligibility for Benefits hereunder or the amount of any distribution or its
method of payment, such Employee shall present the reason for his or her claim
in writing to a Human Resources Officer of the Plan Administrator together with
all supporting materials. The Plan Administrator shall, within sixty (60) days
after receipt of such written claim, send a written notification to the Employee
as to its disposition by certified mail. In the event the claim is wholly or
partially denied, such written notification shall (a) state the specific reason
or reasons for the denial, (b) make specific reference to pertinent Plan
provisions on which the denial is based, (c) provide a description of any
additional material or information necessary for the Employee to perfect the
claim and an explanation of why such material or information is necessary, and
(d) set forth the procedure by which the Employee may appeal the denial of his
or her claim. In the event an Employee wishes to appeal the denial of his or her
claim, he or she may request a review of such denial by making application in
writing to a Human Resources Officer of the Plan Administrator within sixty (60)
days after receipt of such denial. Such Employee (or his or her duly authorized
legal representative) may upon written request to the Plan Administrator review
any documents pertinent to his or her claim, and submit in writing, issues and
comments in support of his or her position. Within sixty (60) days after receipt
of a written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than one hundred
twenty (120) days after such receipt), the Plan Administrator shall notify the
Employee of the final decision. The final decision shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and contain specific references to the pertinent
Plan provision on which the decision is based.


9.3Statute of Limitations. No action at law or in equity shall be brought by or
on behalf of any Employee to recover from the Plan prior to the exhaustion of
all administrative remedies provided herein and in any event no action shall be
brought unless brought within the earlier of the applicable statute of
limitations or three (3) years from the Employee’s Employment Termination Date.
By virtue of participation in this Plan, the Employee agrees that
10

--------------------------------------------------------------------------------



the standard for reviewing any denial of a claim or for recovery from the Plan
will be whether the denial of a claim was made in an arbitrary or capricious
manner.


ARTICLE X.


MISCELLANEOUS


10.1Nonalienation of Benefits.
(a) Except as provided in Subsection (b) of this Section 10.1, none of the
payments, Benefits or rights of any Participant shall be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, Benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any Benefit or any of the
payments which he or she may expect to receive, contingently or otherwise, under
the Plan.
(b)Notwithstanding the provisions of Subsection (a) of this Section, any Benefit
hereunder shall be subject to (1) offset by any claims of Employer against the
Participant; (2) tax liens imposed thereon; and (3) the terms of any valid court
order attaching thereto.


10.2Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.


10.3Heirs, Assigns, and Personal Representatives. The Plan shall be binding upon
the heirs, executors, administrators, successors and assigns of the parties,
including each Participant, present and future (except that no successor to an
Employer shall be considered a Plan Employer unless that successor adopts the
Plan).


10.4Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.


10.5Gender and Number. Except where clearly indicated otherwise by context, the
masculine form of any word shall include the feminine and the neuter, the
feminine form shall include the masculine and the neuter, the singular form
shall include the plural, and the plural form shall include the singular.


10.6Unfunded Plan. The Plan shall not be funded. No Participant shall have any
right to, or interest in, any assets of Employer which may be applied to the
payment of a Benefit hereunder.


10.7Appendices. From time to time, Employer may elect to append provisions of
limited duration to the Plan to govern what Sponsor determines to be special
circumstances governing a substantial number of Employees. Each such Appendix,
during the period stipulated therein, shall be deemed a part of the Plan. Except
as otherwise stated in any such Appendix applicable to any Employee or
Terminated Employee, the rights of such Employee or
11

--------------------------------------------------------------------------------



Terminated Employee as stated in such Appendix shall supersede the rights
provided under the Plan, the Benefit provided under such Appendix shall be in
lieu of comparable or stipulated Benefits provided under the Plan, and there
shall be no duplication of Benefits.


10.8Lost Payees. A Benefit shall be deemed forfeited if the Plan Administrator
is unable to locate a Participant to whom a Benefit is otherwise due.


10.9Controlling Law. The Plan shall be construed and enforced according to
federal law. In the absence of applicable federal law as to any issue, such
issue shall be resolved in accordance with the laws of the State of Indiana.


10.10Compliance with Code Section 409A. This Plan is intended to be exempt from
or comply with Code Section 409A and will be interpreted accordingly.
Notwithstanding anything herein to the contrary, (i) if at the time of an
Employee’s Employment Termination Date the Employee is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of the Employee’s
termination of employment is necessary in order to prevent any accelerated or
additional tax under Code Section 409A, then the Employer will defer the
commencement of the payment as described in Section 5.1, and (ii) if any other
payments of money or other benefits due to the Employee hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Employer, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to the Employee under this Plan constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to the Employee in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment, including each installment payment, made under
this Plan shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. As such, and to the extent applicable and permissible
under Section 409A of the Code, each such “separate payment” shall be made in a
manner so as to satisfy Section 409A of the Code and Treasury Regulations
promulgated thereunder, including the provisions which exempt certain
compensation from Section 409A, including but not limited to Treasury
Regulations Section 1.409A-1(b)(4) regarding payments made within the applicable
2 ½ month period and Section 1.409A-1(b)(9)(iii) regarding payments made only
upon an involuntary separation from service. The Employer shall consult with the
Employee in good faith regarding the implementation of the provisions of this
paragraph; provided that neither the Employer, nor any of its employees or
representatives shall have any liability to the Employee with respect thereto.


10.11Effect of Excise Tax and Limit on Golden Parachute Payments.


(a)Contingent Reduction of Parachute Payments. If there is a change in ownership
or control of CNO that would cause any payment or distribution by the Sponsor or
any of its subsidiaries or any other person or entity to Employee or for
Employee’s benefit (whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise) (each, a “Payment”, and
collectively, the “Payments”) to be subject to the excise
12

--------------------------------------------------------------------------------



tax imposed by Section 4999 of the Code (such excise tax, together with any
interest or penalties incurred by Employee with respect to such excise tax, the
“Excise Tax”), then Employee will receive the greatest of the following,
whichever gives Employee the highest net after-tax amount (after taking into
account federal, state, local and social security taxes): (1) the Payments or
(2) one dollar less than the amount of the Payments that would subject Employee
to the Excise Tax (the “Safe Harbor Amount”). If a reduction in the Payments is
necessary so that the Payments equal the Safe Harbor Amount, then the reduction
will be determined in a manner which has the least economic cost to Employee
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when payment would have been made to Employee, until the
reduction is achieved. Any reductions pursuant to this Section shall be made in
a manner intended to be consistent with the requirements of Section 409A of the
Code.


(b)Determination of the Payments. All determinations required to be made under
this Section, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by the Employer which shall
provide detailed supporting calculations to Employee. Employee shall cooperate
with any reasonable requests by the Employer in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.


(c)Adjustments. As a result of the uncertainty in the application of Section
4999 of the Code at the time of a determination hereunder, it is possible that
Payments will be made which should not have been made under clause (a) of this
Section (“Overpayment”) or that additional Payments which are not made pursuant
to clause (a) of this Section should have been made (“Underpayment”). In the
event that there is a final determination by the Internal Revenue Service, or a
final determination by a court of competent jurisdiction, that an Overpayment
has been made, any such Overpayment shall be treated for all purposes as a loan
to Employee which Employee shall repay to the Employer together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under this Plan, any such Underpayment shall be promptly paid by the Employer to
or for the benefit of Employee, together with interest at the applicable Federal
rate provided for in Section 7872(f)(2) of the Code.
13

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, and as evidence of the adoption of the Plan effective
November 13, 2019, CNO Services, LLC has caused the same to be executed the
thirteenth day of November, 2019.



CNO SERVICES, LLCBy:/s/ Yvonne K. FranzeseYvonne K. FranzeseIts:Chief Human
Resources Officer



14